           Case 2:20-cv-02114-GMN-VCF Document 51 Filed 02/02/21 Page 1 of 2




1                                       UNITED STATES DISTRICT COURT

2                                             DISTRICT OF NEVADA

3                                                        ***
      LINDSEY LICARI,
4
                           Plaintiff,
5                                                           2:20-cv-02114-GMN-VCF
      vs.                                                   ORDER
6     STATE BAR OF NEVADA, et al.,
7                           Defendant.
8           Before the court is Lindsey Licari v. State Bar of Nevada, et al., case number 2:20-cv-02114-
9    GMN-VCF.
10          A discovery plan and scheduling order has not been filed pursuant to LR 26-1.
11          Accordingly,
12          IT IS HEREBY ORDERED that video case management conference hearing pursuant to Fed. R.
13   Civ. P. 16(a) is scheduled for 11:00 AM, March 4, 2021.
14          IT IS FURTHER ORDERED that counsel/the parties must email Courtroom Administrator,
15   Tawnee Renfro at Tawnee_Renfro@nvd.uscourts.gov, with an email address to be used for the video
16   conference hearing by noon, March 3, 2021.
17          IT IS ORDERED that the following Video Conference Instructions be adhered to as follows:
18          INSTRUCTIONS FOR THE VIDEO CONFERENCE
19          Instructions to the scheduled hearings will be sent via email thirty (30) minutes prior to the hearing
20   to the participants email provided to the Court.
21          • Log on to the call ten (10) minutes prior to the hearing time.
22          • Mute your sound prior to entering the hearing.
23          • Do not talk over one another.
24          • State your name prior to speaking for the record.
25          • Do not have others in the video screen or moving in the background.
     Case 2:20-cv-02114-GMN-VCF Document 51 Filed 02/02/21 Page 2 of 2




1    • No recording of the hearing.

2    • No forwarding of any video conference invitations.

3    • Unauthorized users on the video conference will be removed.

4    DATED this 2nd day of February, 2021.
                                                        _________________________
5                                                       CAM FERENBACH
                                                        UNITED STATES MAGISTRATE JUDGE
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
